[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter commenced with a complaint dated August 5, 1993. The plaintiff, by agreement, has been making an $800 monthly CT Page 8484 payment to his wife (unallocated) and also paying the first mortgage on the marital home occupied by the wife and the two minor children of the parties.
On January 23, 1995, the husband filed a motion to modify the pendente lite orders. The basis of his request is that the mortgage, which is a variable rate, has increased by $500 per month since his agreement to pay it. He also argues that the wife is not working to her earning capacity.
On February 9, 1995, the wife filed her motion to modify the pendente lite payments upward. The basis of her request is an increase in the plaintiff's gross earnings from approximate $97,000 in 1993 to $134,000 at present. (A comparison of the husband's financial affidavits from October, 1994 with his current one reflects and increase in his net income-even if one does not question the validity of his computations-of some $300 per week.) Using the same comparisons, the wife's income shows a modest decrease.
There is a substantial change in the husband's income while the wife's is reasonably constant. Further the Court is satisfied that she is making reasonable efforts to increase her earnings under the circumstances in her life and the nature of her profession.
The Court, after considering the, testimony and evidence presented enters the following orders pendente lite:
    1. The husband shall pay the first mortgage on the marital home, including taxes and insurance. He shall be entitled to claim interest deductions for income tax purposes for any such mortgage payments made by him.
    2. The husband shall pay child support in the amount of $250 per week. This is a deviation from the child support guidelines figure of $370 but in view of the order as to the mortgage, (which the Court considers necessary to insure appropriate living conditions for the family) the Court for pendente lite purposes, deviates from the support guidelines.
    3. The husband shall provide medical insurance for the benefit of both the wife and minor children.
CT Page 8485
The defendant's motion for counsel fees is denied without prejudice. The motion may be raised at the hearing on the dissolution.
Klaczak, J.